 
    
   
    

HCD

 

ENTERED

  
 

 
 
 

_____RECHVED
_____SERVEDON
COUNSEUPARUESOFRECORD

 

  
 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

C` D\STR\cT oF NE\/ADA

UNITED STATES DISTRICT COURT
DISTRICT OF NEVBDA

 
 

ERK US D\STR\CT COURT

 
    
 

DEPUTY

UNITED STATES OF AMERICA, )
Plaintiff, ) Case No. 2:15-cr-014-APG-VCF
)
vs. )
) ORDER TEMPORARILY
OMAR QAZI, ) UNSEALING NOTES
Defendant. )

 

On 2-14-2019, Katherine Eismann, Transcriber, received
a Transcript Order form requesting a transcript of the Motion
Hearing, held on 3-23-2016, from Michael Tanaka, in which a
portion of the hearing was sealed.

IT IS THE ORDER OF THE COURT that the sealed transcript
shall be unsealed for the limited purpose of providing a copy of
the transcript as requested by Michael Tanaka.

IT IS FURTHER ORDERED that the sealed transcript shall
thereafter be resealed, and a certified copy of the transcript
be delivered to the Clerk pursuant to 28, U.S.C., Section
753(b), until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall
not disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the

parties directly concerned with this case.

v M a
DATED this /(!/day of M’/C'h , 2019.

 
 

 

Cam Fefghhach
United States Magistrate Judge

 

 

